 Case 1:17-cv-00613-JTN-SJB ECF No. 95 filed 01/31/20 PageID.743 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DEVON S. ANTOL, et al.,

       Plaintiffs,                            Hon. Janet T. Neff

v.                                            Case No. 1:17-cv-00613-JTN-SJB


ADAM DENT, et al.,

       Defendants,
________________________________/

                                      ORDER


      The Court was informed on January 31, 2020, during the settlement conference

of the parties' agreement to settle this matter. Accordingly, it is ORDERED that

appropriate stipulated dismissal papers, prepared for entry by United States District

Judge Janet T. Neff, shall be filed with the Court on or before February 28, 2020.



Date: January 31, 2020
                                             /s/Phillip J. Green
                                             PHILLIP J. GREEN
                                             United States Magistrate Judge
